

116 SRES 800 IS: Congratulating the National Urban League on 110 years of service empowering African Americans and other underserved communities while helping to foster a more just, equitable, and inclusive United States.
U.S. Senate
2020-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 800IN THE SENATE OF THE UNITED STATESDecember 11, 2020Mr. Booker (for himself, Mr. Scott of South Carolina, Mr. Brown, Mr. Graham, Mr. Jones, Mr. Rubio, Mr. Markey, Mr. Blumenthal, and Ms. Smith) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCongratulating the National Urban League on 110 years of service empowering African Americans and other underserved communities while helping to foster a more just, equitable, and inclusive United States.Whereas the National Urban League—(1)was founded in 1910 by Mrs. Ruth Standish Baldwin and Dr. George Edmund Haynes as a multiracial, diverse, and grassroots campaign;(2)is a nonpartisan and historic social service and civil rights organization based in New York City; and(3)is dedicated to economic empowerment, equality, and social justice for African Americans and other historically underserved groups;Whereas 8 leaders have been at the helm of the National Urban League during its 110-year history, including—(1)Dr. George Edmund Haynes between 1910 and 1918;(2) Eugene Kinckle Jones between 1918 and 1941;(3)Lester B. Granger between 1941 and 1961;(4) Whitney M. Young, Jr., between 1961 and 1971;(5)Vernon E. Jordan, Jr., between 1971 and 1981;(6) John E. Jacob between 1982 and 1994;(7)Hugh B. Price between 1994 and 2003; and(8) Marc H. Morial since 2003;Whereas the 8 leaders of the National Urban League were strengthened by an interracial board of trustees comprised of key figures from businesses in the United States, labor unions, community organizations, and religious and academic institutions;Whereas the National Urban League—(1)is the oldest and largest community-based organization of its kind in the United States; and(2)provides direct services in the areas of education, health care, housing, jobs, and justice that improve the lives of more than 2,000,000 individuals across the United States;Whereas the employees of the headquarters of the National Urban League in New York City and its Washington Bureau in Washington, DC, spearhead the efforts of the local affiliates of the National Urban League through the development of signature programs, public policy research, and advocacy;Whereas, on its 110th anniversary, the National Urban League can look back with great pride on its extraordinary accomplishments;Whereas the research arm of the National Urban League—(1)was established in 1921 by renowned researcher Dr. Charles S. Johnson; and(2)has released numerous publications, including Opportunity: Journal of Negro Life between 1923 and 1949, State of Black America since 1976, and other pertinent studies documenting and elevating social consciousness;Whereas, in 1962, the Washington Bureau of the National Urban League was established, which serves as the research, policy, and advocacy arm of the National Urban League and gives voice to voiceless individuals on issues before Congress and the administration of the President;Whereas, during the 1960s, the National Urban League—(1)became a major force in the civil rights arena and worked closely with A. Phillip Randolph, Dr. Martin Luther King, Jr., and many other exceptional leaders to advance civil rights, voting rights, and fair housing legislation; and(2)saw tremendous growth in its partnership with the Federal Government to address race relations, deliver aid to urban areas, and improve housing, education, healthcare, and assistance to minority-owned businesses;Whereas, in 1964, the National Urban League, through its affiliate network, helped register more than 500,000 Black voters;Whereas, in 1972, the Citizenship Education department of the National Urban League was established, which offers local citizenship education programs, voter registration drives, and get out the vote campaigns;Whereas the Citizenship Education department published the Power of the Ballot, registered 75,000 new Black voters as part of a 17-city voter registration drive, and, in 2020, has intensified efforts to register Black voters get out the vote and challenge voter suppression;Whereas the 90 local affiliates and 11,000 volunteers of the National Urban League, which are located in 36 States and the District of Columbia, provide services across 300 communities;Whereas the signature programs of the National Urban League—(1)are evidence-based, data-informed, and scalable; and(2)demonstrably enhance the economic and educational status of the communities the programs serve;Whereas, since 2004, the Entrepreneurship Center Program, which is a part of the Entrepreneurship and Business Services division of the National Urban League, has served approximately 185,000 minority-owned businesses, helped those businesses secure more than $1,000,000,000 in financing, bonding capacity, and contracting opportunities, and created or saved more than 170,000 full-time and part-time jobs;Whereas, since 2008, more than 315,000 individuals have received assistance through the Comprehensive Housing Counseling and Financial Empowerment programs of the Housing and Community Development division of the National Urban League;Whereas Restore Our Homes, which is the foreclosure prevention initiative of the National Urban League, has helped more than 25,000 individuals avoid foreclosure, and the Home Purchase program of the National Urban League has assisted 7,200 individuals to become first-time homeowners;Whereas, since 2008, Project Ready, which is the signature program of the Education and Youth Development division of the National Urban League, has helped 18,000 students in grades 8 through 12 progress academically, benefit from cultural enrichment opportunities, and develop important skills, attitudes, and aptitudes that position them for success during and after high school;Whereas, since 2010, the Equity and Excellence Project of the National Urban League has enabled the affiliates of the National Urban League to expand their education advocacy and engagement work in cities and States across the United States;Whereas, in 2013, the Rebuild America Initiative, which is a program of the Workforce Development division of the National Urban League, has helped more than 250,000 unemployed and underemployed adults, including young adults, reentry adults, and mature adults, to secure full-time employment or career advancement opportunities;Whereas the National Urban League—(1)has been a leader in the United States in the fight against unfair laws and economic and racial inequality; and(2)is dedicated to eradicating social and economic injustices through the development of programs, public policy research, and advocacy for policies and services that close equality and equity gaps;Whereas, through the work of the Equitable Justice and Democracy Program, the National Urban League advocates for justice and fairness for all individuals through the removal of unjust systemic barriers in the criminal justice system of the United States, the protection of voting rights, and the preservation of freedoms to fully participate in the democracy and civic processes of the United States;Whereas, throughout 110 years of service, the National Urban League has been pivotal in improving the lives of millions of African Americans and individuals who are members of other underserved communities by helping those individuals to combat poverty, achieve civil rights, and gain economic prosperity; andWhereas the National Urban League remains an essential organization today: Now, therefore, be it That the Senate—(1)congratulates the National Urban League on 110 years of service empowering African Americans and other underserved communities while helping to foster a more just, equitable, and inclusive United States;(2)expresses deep gratitude for the hardworking and dedicated men and women of the National Urban League and the affiliates and auxiliaries of the National Urban League, who, for more than 110 years, have challenged unjust systems and broken down economic and social barriers; and(3)commends the ongoing and tireless efforts of the National Urban League to continue—(A)addressing racial and economic inequality; and(B)fighting for the rights of all people of the United States to live with freedom, dignity, and prosperity.